Citation Nr: 1729405	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  10-34 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Air Force from February 1965 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, in relevant part, granted service connection for posttraumatic stress disorder (PTSD).  The matter has otherwise been adjudicated by the RO in Houston, Texas.

The Veteran appealed the initial rating assigned for his PTSD, and that issue was adjudicated in Board decisions dated May 2015 and April 2016.  Specifically, the May 2015 decision addressed the rating period prior to July 1, 2014, and the April 2016 decision addressed the rating period from July 1, 2014.  However, as noted in the April 2016 decision, the Veteran also filed a claim for a TDIU in October 2015 which was denied in a March 2016 rating decision.  Pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board took jurisdiction over the TDIU claim and denied it in the April 2016 decision.

The Veteran appealed that denial to the U.S. Court of Appeals for Veterans Claims (Court).  Pursuant to a joint motion for remand (JMR) filed by the parties, the Court remanded the TDIU issue back to the Board in November 2016.


FINDING OF FACT

The Veteran's PTSD precludes him from obtaining or maintaining substantially gainful employment.





CONCLUSION OF LAW

The criteria for a TDIU have been met from July 1, 2014.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).

The Veteran is service-connected for PTSD (70 percent), a deviated nasal septum (0 percent), post-operative left leg varicose veins (0 percent), a left varicocele (0 percent) and hemorrhoids (0 percent).  Therefore, he meets the schedular rating requirement for a TDIU.

The central inquiry is determining whether a TDIU is warranted is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363.

In his TDIU application, VA Form 21-8940, the Veteran indicated that he had worked full-time as a plumber from September 2008 until February 2013.  During that time, he missed a total of 120 days due to illness.  He also indicated that he had two years of college level education.

Notably, separate from his service-connected PTSD, the Veteran was granted service connection and assigned noncompensable ratings for his other disabilities in a February 1969 rating decision.  He did not appeal that decision and has not filed any subsequent claims for increased ratings.  In addition, his VA treatment records from the appeal period contain no findings related to these other service-connected disabilities.  Most notably, on his TDIU application, he listed PTSD as the only condition which prevented him from securing or following a gainful occupation.  Given the fact that the Veteran has noncompensable ratings for these other service-connected disabilities, has not reported any symptoms or received any treatment for them during the appeal period, and has not alleged that they prevent him from working, the Board concludes that they do not result in any functional impairment that would be relevant to the issue of entitlement to a TDIU.

In its April 2016 decision, the Board found that the Veteran's PTSD was characterized by depressed or anxious mood, suspiciousness, panic attacks, chronic sleep impairment, aggression with periods of violence, and some suicidal or homicidal ideation.  As to whether PTSD prevents gainful employment, a December 2015 VA examiner concluded that PTSD symptoms do not render the Veteran unable to gain or sustain work.  This conclusion is consistent with other findings from the examination report, including the examiner's assessment that PTSD results in only reduced reliability and productivity.

However, the Veteran recently submitted an April 2017 private evaluation from a psychologist which noted that he had interpersonal difficulties in the occupational and social setting.  She recounted that, in September 2013, he was part of an incident in which he pointed a firearm at a family member, and later pled guilty to deadly conduct.  Records of this incident have been associated with the claims file.  She also referenced studies which suggested that exposure to high stress in the work place could exacerbate existing mental disorders, and concluded that the Veteran should not be exposed to work-related stress due to the fragile state of his health.

The Veteran also submitted a May 2017 report from a vocational evaluator, who stated that the Veteran has been unable to maintain substantially gainful employment on a regular basis due to chronic symptoms of PTSD.

"The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  Having considered the above opinions, the Board finds that the overall weight of the evidence supports a finding that functional impairment from the Veteran's PTSD is sufficient to preclude him from maintaining gainful employment.  In particular, the April 2017 private psychologist referenced the Veteran's prior legal history as well as relevant medical literature in reaching her conclusion.  The Board finds this opinion to be the most probative in assessing the level of occupational impairment associated with the Veteran's PTSD.

For these reasons, the criteria for a TDIU have been met.  As noted above, the TDIU claim was raised as part of a claim for an increased rating for PTSD from July 1, 2014.  A request for TDIU is not a separate claim for benefits, but an argument for the highest rating possible.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Because the rating for PTSD for the period prior to July 1, 2014, was the subject of a final decision by the Board in May 2015, the Veteran's October 2015 claim for a TDIU applies only to the increased rating period that was still on appeal at the time that it was raised. 



ORDER

A TDIU is granted from July 1, 2014.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


